The CouRT,
(Monday, June 12th, Duckett, J., absent,)
was of opinion, that if the defendant indorsed the note as surety for Forrest, as to any part of the amount of the note, he was entitled to strict notice as indorser, although he was interested separately in. part of the note, and that the plaintiff could not recover unless he proved a demand on U. Forrest before the 9th of February.
But if the defendant was jointly interested with Forrest, in the property, to relieve'which from forfeiture the note was given, then the defendant was not entitled to notice, being as much the principal debtor as U. Forrest.